DETAILED ACTION
This action is in response to the election filed on June 16th, 2022. A summary of this action:
Claims 1-7, 11-14 have been presented for examination
Claims 8-10 have been withdrawn from consideration
Claims 1-7 were amended
Claims 11-14 were newly added
Claims 1, 5, 7, 11-14 are objected to because of informalities
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form
Claim 1-7, 11-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
Claims 1-7, 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim(s) 1-7, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions 
Applicant's election with traverse of Group 1, claims 1-7 and 11-14 in the reply filed June 16th, 2022 is acknowledged.  The traversal is on the ground(s) that “In particular, Applicant holds that a spring rate is not an example of a natural frequency. Therefore, the claims do have unity of invention because there is a corresponding technical feature, as the technical feature does make a contribution over the cited references” (Response, page 2).

This is not found persuasive because Sheridan page 368, col. 2, ¶ 2 teaches: “…Referring back to the section Design Variables, the model can be tested by varying the spring rate and the damping coefficient over the desired range. A matrix can be made of spring rate vs. damping coefficient with each cell in the matrix filled with the appropriate deflection result or acceleration result …” – and then Sheridan, figure 8 provides further clarification wherein this is  providing an example of a “System Response with High Unbalance vs Fan Rotor Speed Rigid Mount Gearbox Spring Rate= 1E06 lbs/in” – wherein this figure shows that there are “Resonance” frequencies as a function/corresponding to the stated spring rate, wherein the y-axis of this figure is “Acceleration”, see Sheridan page 364, col. 2, ¶ 1 for more clarification. 
As such, “each cell in the matrix filled with the…acceleration result” as a function of “spring rate vs. damping coefficient” would have been an example of the specification as recited in the independent claims under the broadest reasonable interpretation, wherein as per the claims the claimed element of a specification has “the sizing accelerations and the corresponding natural frequency” as recited in claim 1, and “a specification comprising sizing accelerations…as a function of at least one natural frequency value…”
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  “method for manufacturing an equipment intended to be mounted on a turbomachine structure such as a casing”, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 6th, 2016.

Response to Amendments
37 CFR 1.52(a)(1)(v) states: “All papers, other than drawings, that are submitted on paper or by facsimile transmission…must be…Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”
The present amendments lack sufficient contrast and clarity for the use of digital imaging and optical character recognition. 

Claim Interpretation
Claim 4 recites, in part: “wherein the sizing acceleration is a maximum acceleration of the oscillator, taken on all possible azimuths of the attachment point, in response to the incident, optionally increased by a predetermined margin.”
	The use of the term “optionally” conveys, under the BRI, that this limitation of “optionally increased by a predetermined margin” is not required by the present claim. 
	Should the applicant intend for this claim to require this feature, the Examiner suggests amending this claim to positively require this feature.

Claim Objections
Claims 1, 5, 7, 11-14 are objected to because of the following informalities:  
Claim 1 is objected to as there is not recitation of “and” before the last recitation. The Examiner suggests amending claim 1 to include such a recitation, i.e. “and delivering…”
Claim 7 is objected to under a similar rationale. 
Claim 1 recites “…the presence…” however this was not previously recited. The Examiner suggests amending the claim to use the article “a”/”an” for this element. 
Claim 7 is objected to under a similar rationale. 
Claim 5 recites “wherein…the maximum acceleration is a radial acceleration” – the element maximum acceleration” was not previously recited in claim 1 and as such lacks antecedent basic. The Examiner suggests amending the claim to use the article “a”/”an” for this element. 
Claims 11-12 recite “the mass…” however this was not previously recited. The Examiner suggests amending the claim to use the article “a”/”an” for this element.
Claim 12 recites: “between the case where the equipment is present and the case where the equipment is absent.” – however, neither of these cases are previously recited. The Examiner suggests amending the claim to use the article “a”/”an” for this element.
Claim 13 recites “obtaining the dynamic response…”  however, this was not previously recited. The Examiner suggests amending the claim to use the article “a”/”an” for this element.
Claim 14 recites “the loss…” - however this was not previously recited. The Examiner suggests amending the claim to use the article “a”/”an” for this element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites: “A method for sizing an equipment intended to be mounted on a turbomachine structure such as a casing… obtaining a first specification established by the method according to claim 1” whereas claim 1 recites, in part: “A method for establishing a sizing specification for an equipment intended to be mounted on a turbomachine structure such as a casing…delivering the specification…” 
As such, claim 6 fails to further limit the claimed invention of claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation – 112(f) Invocation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

The following limitations recited in claim 7: 
- a module for selecting an incident likely to occur on the structure, the incident comprising a shock on the structure;
	- a module for simulating the presence of the equipment on the structure, at an attachment point, by means of a mechanical oscillator having at least a natural frequency and at least a damping rate;
	- a variation module configured to vary a at least one of the natural frequency and/or the damping rate according to at least two values;
	- a  module for determining a sizing acceleration for the mechanical oscillator in response to the incident for each of said values of the natural frequency and damping rate… the determination module being configured to deliver…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the limitation: “…by means of a mechanical oscillator having at least a natural frequency and at least a damping rate;” – this is interpreted to cover the embodiment described in ¶¶ 46-48 of the instant specification: “…Furthermore, Figure 3 represents a mass m, assumed to be 15 punctual, connected to a support, here the structure, by a stiffness spring k and a damper of  damping coefficient c. In this case, the mechanical oscillator 108 is a damped harmonic oscillator.…The presence of the mechanical oscillator 108 is taken into account by solving the above differential equation…” wherein as per ¶¶ 64-66 this is implemented by a “computer”. 
	See the below § 112(b) rejection for the remaining limitations that invoke § 112(f). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 11-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 6, and 7 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
The dependent claims are rejected due to dependency.

In addition, claim 6 recites: “A method for sizing an equipment intended to be mounted on a turbomachine structure such as a casing, the method comprising obtaining a first specification established by the method according to claim 1…” whereas claim 1 recites, in part: “A method for establishing a sizing specification for an equipment intended to be mounted on a turbomachine structure such as a casing…delivering the specification…” – there is a insufficient of antecedent basis between these limitations. 
For purposes of Examination, in view of the above rejections to claim 6, the Examiner interprets dependent claim 6 as conveying, in part, obtaining the delivered specification from claim 1, and then sizing the equipment on the basis of the delivered specification, with a preamble similar to claims 2-5.   

The following claim limitations of claim 8:
- a module for selecting an incident likely to occur on the structure, the incident comprising a shock on the structure;
	- a module for simulating the presence of the equipment on the structure, at an attachment point, …
	- a variation module configured to vary a at least one of the natural frequency and/or the damping rate according to at least two values;
	- a module for determining a sizing acceleration for the mechanical oscillator in response to the incident for each of said values of the natural frequency and damping rate;… the determination module being configured to deliver..
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
See ¶ 25 in the instant specification. The preamble of claim 7 recites that this is a “device” comprising various modules, the instant specification does not clearly link the corresponding structure to these modules for performing the entire claimed function.  See ¶ 66 as well, wherein these are described in the exemplary as “functional modules” however the specification does not disclose the acts for performing the entire claimed function for each of these “modules”.
For purposes of Examination, the Examiner interprets this claim in view of ¶¶64-66, i.e. that the device a “computer” with a “processor” and “memory”, wherein the memory is “including instructions” which are executed by the processor to perform operations comprising the “steps of the estimation method”. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 7 is directed towards the statutory category of an apparatus.

Claim 7 is rejected under a similar rationale as representative claim 1. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 

See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
A method…the method comprising:
- simulating … by means of a mechanical oscillator having at least one natural frequency and at least one damping rate; 
…
	- determining a sizing acceleration for the mechanical oscillator in response to the incident for each of said values of the natural frequency and damping rate;

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	A method…the method comprising: 
	…
	- simulating … by means of a mechanical oscillator having at least one natural frequency and at least one damping rate; 
	- varying at least one of the natural frequency and the damping rate according to at least two values; 
- determining a sizing acceleration for the mechanical oscillator in response to the incident for each of said values of the natural frequency and damping rate; 
…

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.”

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 7 – “A device”
Claim 1 does not recite the use of a computer

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“… for establishing a sizing specification for an equipment intended to be mounted on a turbomachine structure such as a casing, …:”
“...the presence of the equipment on the structure, at an attachment point…”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
“ - selecting an incident likely to occur on the structure, the incident comprising a shock on the structure;”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application: 
“delivering the specification comprising the sizing accelerations and the corresponding natural frequency and damping rate values.”

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
Claim 7 – “A device”
Claim 1 does not recite the use of a computer

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
“… for establishing a sizing specification for an equipment intended to be mounted on a turbomachine structure such as a casing, …:”
“...the presence of the equipment on the structure, at an attachment point…”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated:
“ - selecting an incident likely to occur on the structure, the incident comprising a shock on the structure;”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. an insignificant application: 
“delivering the specification comprising the sizing accelerations and the corresponding natural frequency and damping rate values.”

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 is reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Claim 3 recites additional steps in both the mental process and the mathematical concept
Claim 4 recites additional steps in both the mental process and the mathematical concept 
Claim 5 is further specifying a portion of both the mental process and mathematical concept
Claim 6 recites another step in the mental process, with an addition step of an insignificant extra-solution activity of mere data gathering (the “obtaining a first specification…”)
Claim 11 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated
Claim 12 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. Selecting a particular data source or type of data to be manipulated
Claim 13 recites an insignificant extra-solution activity of mere data gathering, as discussed in MPEP § 2106.05(g).
Claim 14 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005 

Regarding Claim 1
Sheridan teaches: 
A method for establishing a sizing specification for an equipment intended to be mounted on a turbomachine structure such as a casing, the method comprising: (Sheridan, abstract: “This paper addresses a specific optimization process for designing isolation mount systems for gas turbine engine accessory components… Gas Turbine engine accessory mount systems [example of the equipment] are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations.” – and page 368, col. 2, ¶ 1: “The optimization study is accomplished by using MSC-WORKING MODEL in conjunction with MATLAB to run a matrix of cases” [this is a computer-implemented method]
For clarification on the BRI, ¶ 42 of the instant specification: “In the example of the turbomachine 100, the most severe incident for equipment mounted on the fan casing 104 is a loss of blade from the fan blading 103 (also known as Fan Blade Out)….”
 - selecting an incident likely to occur on the structure, the incident comprising a shock on the structure; (Sheridan, abstract: “This paper addresses a specific optimization process for designing isolation mount systems for gas turbine engine accessory components… Gas Turbine engine accessory mount systems are generally sized by emergency conditions such as Fan Blade Out (FBO) [this is the selected incident which comprises a shock]. These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations.”
To clarify, page 363, col. 1, last paragraph: “The model of the isolation mount system is shown in figure 6…The model contains features to simulate the conditions during fan blade out (FBO) as described in the introduction.”
	- simulating the presence of the equipment on the structure, at an attachment point, by means of a mechanical oscillator having at least one natural frequency and at least one damping rate; (Sheridan, page 363, col. 1, last paragraph: : “The model of the isolation mount system is shown in figure. By Grublers equation, Ref. (4], this model has six degrees of freedom, which are the vertical, lateral and angular motions of the fan case and gearbox respectively. The model contains features to simulate the conditions during fan blade out (FBO) as described in the introduction. The fan case is mounted to the pylon with a system of vertical and lateral springs. Attached to the bottom of the fan case is the accessory component to be studied. In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component. The gearbox was chosen because it is one of the heaviest components mounted on the fan. The gearbox is attached to the fan case with two vertical and one lateral spring/ damper mechanisms. [example of the equipment being modelled/simulated by a mechanical oscillator]” 
	Wherein, page 363, col. 2, ¶ 2 clarifies: “…Design variables are those factors that can be controlled to improve the outcome of the design. In this case, the spring rate and damping characteristics of the isolators.” – further clarified on page 364, sections “Design Variables” and “Design Parameters”  - i.e. this is a mechanical oscillator with a damping rate and a natural frequency 
	To further clarify on the natural frequency: see figure 8, see page 364, col. 1, ¶ 2: “Figure 8 shows the baseline case. The plots are based on the maximum imbalance over a speed sweep from 10,000 rpm to 0 rpm. figure 8 also shows the acceleration levels of both the engine case and gearbox when they are connected by springs of  …Acceleration for these plots is taken at the CG locations at both the gearbox and engine case. It is clear from these plots that a resonance mode [example of a natural frequency as a function of the spring rate] occurs in the system just below the maximum operating speed of 6400 rpm. It is very typical for an engine to have modes in the operating range. Under normal operation with good balance, these modes do not pose a harmful level of vibration” 
	for clarification on the BRI to a skilled person, see ¶¶ 46-48 in the instant specification 
- varying at least one of the natural frequency and the damping rate according to at least two values; (Sheridan, page 364, col. 2, section: “Design Variables” – “The following values were varied over the specified range to obtain an optimum design. The ranges are based on practical designs for this application” wherein these are the “Spring Rate” and “Damping Coefficient” which are varied and examples of varying the natural frequency and the damping rate – to clarify, see figure 8 and  see page 364, col. 2, ¶ 1 as cited above
 To further clarify, see the section “Design Optimization Process” on page 363: “… Design variables are those factors that can be controlled to improve the outcome of the design. In this case, the spring rate and damping characteristics of the isolators…”
	- determining a sizing acceleration for the mechanical oscillator in response to the incident for each of said values of the natural frequency and damping rate; delivering the specification comprising the sizing accelerations and the corresponding natural frequency and damping rate values. (Sheridan, page 368, col. 2, ¶ 2: “…Referring back to the section o Design Variables, the model can be tested by varying the spring rate and the damping coefficient over the desired range. A matrix can be made of spring rate vs. damping coefficient with each cell in the matrix filled with the appropriate deflection result or acceleration result …” – see figure 8 as cited above for an example of an acceleration result, and see page 364, col. 2, ¶ 1 as cited above for a description of figure 8 
to clarify, see the abstract: “…Gas Turbine engine accessory mount systems are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations…. Knowing the correct size of the mount system a rapid fashion offers further opportunities for surrounding components & systems to be optimized” – i.e. Sheridan’s output “acceleration result” is used for sizing the equipment) 

Regarding Claim 2
Sheridan teaches: 
	The method for establishing a specification according to claim 1, wherein the determination of the sizing acceleration is carried out by digital simulation. (Sheridan, abstract: “Commercially available tools such as MATLAB  and MSC-WORKING MODEL 2D  are used to study a range of mount systems and help the designer focus his attention on the best choice of design variables” and then page 368, col. 2, ¶ 1: “The optimization study is accomplished by using MSC-WORKING MODEL in conjunction with MATLAB to run a matrix of cases”)

Regarding Claim 3
Sheridan teaches: 
	The method for establishing a specification according to claim 1, wherein, before determining the sizing accelerations, the structure is partitioned into a plurality of area and the method comprises determining the sizing accelerations in at least two areas of said plurality. (Sheridan, page 368, col. 1, ¶ 2: “MSC-WORKING MODEL calculated output data for the linear and rotational acceleration components of the gearbox CG are plugged into equation (6) and compared to model output data for reference point B. Since the acceleration of Point B equals the acceleration of Point A plus the relative acceleration of Point B to A” – and see figure 12, for more clarification:	page 368, col. 1, ¶ 1: “See Fig. 6 for location of Gearbox CG and Reference Points…” 
	In other words, the structure is partitioned such that there is an area with a first “reference point” “a”/”an”, and an area with a second “reference point B”
	To clarify on the BRI of this, ¶ 15 of the instant specification: “…In the extreme, an area may correspond to a single point…”, e.g. Sheridan

Regarding Claim 4
Sheridan teaches: 
	The method for establishing a specification according to claim 1, wherein the sizing acceleration is a maximum acceleration of the oscillator, taken on all possible azimuths of the attachment point, in response to the incident, optionally increased by a predetermined margin. (Sheridan, see equation 6 on page 367 for the “Angular Acceleration”, further clarified in the surrounding description: “By choosing a point away from the gearbox CG, … can be combined into a single value … which is the absolute acceleration of a gearbox reference point which includes both linear and rotational effects….So reference Point B takes into account a true picture of the gearbox acceleration with both linear and rotational effects.”,
	As to the all possible azimuths – see the counter-clockwise arrow in figure 12, i.e. this accounts for all azimuths in the CCW/”rotating ref” direction)

Regarding Claim 5
Sheridan teaches: 
	The method for establishing a specification according to claim 1, wherein the sizing acceleration or the maximum acceleration is a radial acceleration. (Sheridan, see equation 6 on page 367 for the “Angular Acceleration”, further clarified in the surrounding description: “By choosing a point away from the gearbox CG, … can be combined into a single value … which is the absolute acceleration of a gearbox reference point which includes both linear and rotational effects….So reference Point B takes into account a true picture of the gearbox acceleration with both linear and rotational effects”)

Regarding Claim 6
Sheridan teaches: 
	A method for sizing an equipment intended to be mounted on a turbomachine structure such as a casing, the method comprising obtaining a first specification established by the method according to claim 1 and sizing the equipment on the basis of said first specification. (Sheridan, abstract: “…Commercially available tools … are used to study a range of mount systems and help the designer focus his attention on the best choice of design variables. Gas Turbine engine accessory mount systems are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations…Design Cycle time is just as important as cost and weight. The ability to size and package components quickly and accurately is vital to the design process. Poor utilization of space can drive cost and weight as much as poor component design. Knowing the correct size of the mount system in a rapid fashion offers further opportunities for surrounding components & systems to be optimized.” 
i.e. Sheridan’s technique results in a “final design selection” (page 370, col. 1, ¶ 1) including the sizing of equipment as this is the result of “an optimization process … to select the best configurations”

Regarding Claim 7
Claim 7 is rejected under a similar rationale as claim 1 above, wherein Sheridan teaches:
A device for establishing a sizing specification for an equipment intended to be mounted on a turbomachine structure such as a casing, the device comprising: (Sheridan, abstract: “This paper addresses a specific optimization process for designing isolation mount systems for gas turbine engine accessory components… Gas Turbine engine accessory mount systems [example of the equipment] are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations.” – and page 368, col. 2, ¶ 1: “The optimization study is accomplished by using MSC-WORKING MODEL in conjunction with MATLAB to run a matrix of cases” [this is a computer-implemented method])
 

Regarding Claim 13.
Sheridan teaches: 
	The method for establishing a specification according to claim 1, comprising obtaining the dynamic response of the structure in response to the incident before determining a sizing acceleration for the mechanical oscillator in response to the incident. (Sheridan, page 363, col. 2, ¶ 1: “To simulate the unbalance force induced by the missing fan blade, a mass is attached to the center of the fan case via a motor joint to spin the mass at the prescribed speed. Accelerations due to the unbalance force [the obtained by simulation dynamic response] are fed into to both the pylon and accessory gearbox. The blade unbalance could also have been simulated by a disc with a ''pie slice" wedge removed to represent the missing blade mass. The model used in this study was easier to build and will generate identical forces and accelerations [using the unbalance force]. The gearbox has several reference points to determine its displacement and acceleration relative to the fan case and ground.” 

Regarding Claim 14.
Sheridan teaches: 
The method for establishing a specification according to claim 1, wherein the incident is the loss of a rotor element of the turbomachine. (Sheridan, page 363, col. 1, last paragraph: “The model contains features to simulate the conditions during fan blade out (FBO)…” – as to the BRI see ¶ 14 in the instant specification: “The shock may be caused by the impact of the lost rotor element, for example a blade, on the structure” And ¶ 42: “In the example of the turbomachine 100, the most severe incident for equipment mounted on the fan casing 104 is a loss of blade from the fan blading 103 (also known as Fan Blade Out).” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005

Regarding Claim 11.
Sheridan does not anticipate, but does render obvious: 
	The method for establishing a specification according to claim 1, wherein the mass of the equipment is less than or equal to 5% of the mass of the structure. (Sheridan, see the “Design Parameters” on page 364 which shows that the “Engine Mass” is 2265 kg whereas the Gearbox is “204 kg”, i.e. the gearbox is approximately 9% of the engine mass
	As to the 5%: see page 363, col. 1, last paragraph: “In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component. The gearbox was chosen because it is one of the heaviest components mounted on the fan.” – i.e. the gearbox is merely an example component, and is “one of the heaviest” such examples – as such, a skilled person would have readily found it obvious that at least one of “an oil tank, cooler, heat exchanger or other accessory component” would have been less than 5% of the engine mass, as “one of the heaviest” is 9%
	To clarify, see MPEP § 2144.05(I) ¶ 2: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” – Sheridan’s Gearbox mass is close to being within the claimed range, and Sheridan then provides a list of other examples that would have been lighter as they would have not been “one of the heaviest” and suggests to use such equipment instead of the gearbox for the analysis – as such, Sheridan would have rendered obvious this claim limitation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sheridan on the analysis based on the “Gearbox” with the teachings from Sheridan on the analysis being based on “an oil tank, cooler, heat exchanger or other accessory component”  The motivation to combine would have been that as per Sheridan, page 363, col. 1, last paragraph: “In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component”. 

Regarding Claim 12.
Sheridan does not anticipate, but does render obvious: 
	The method for establishing a specification according to claim 1, wherein the mass of the equipment is low enough such that, whatever its naturalAttorney Docket No.: 00092-0197-00000 frequency, the acceleration at the attachment point does not differ by more than 10% between the case where the equipment is present and the case where the equipment is absent. (First, as to the BRI see ¶ 20 of the instant specification: “In some embodiments, the mass of the equipment is less than or equal to 10% of the mass of the structure, preferably 5%, more preferably 2%, more preferably 1 %. For example [of the prior recited ranges], the mass of the equipment may be low enough such that, whatever its  natural frequency, 15 the acceleration at the attachment point does not differ by more than 10% between the case where the equipment is present and the case where the equipment is absent” 
Then see Sheridan, the “Design Parameters” on page 364 which shows that the “Engine Mass” is 2265 kg whereas the Gearbox is “204 kg”, i.e. the gearbox is approximately 9% of the engine mass, then see page 363, col. 1, last paragraph: “In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component. The gearbox was chosen because it is one of the heaviest components mounted on the fan.” 
Under the BRI in view of ¶ 20, a skilled person would have found it obvious that at least one of “an oil tank, cooler, heat exchanger or other accessory component” would have been within this claimed range, i.e. that one of these components would have had a low enough mass such that the acceleration does not differ more than 10% as recited in the present claim – and to clarify on “other accessory component” – see Sheridan, page 361, col. 2, ¶ 1 and see figure 1
	To further clarify: see MPEP § 2144.05(I) ¶ 2: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”- Sheridan, as relied upon, is close to the claimed range under the BRI in view of the specification, wherein Sheridan includes an explicit suggestion to change the “gearbox” to “other” equipment that would have been inferred to have not been “one of the heaviest” – as such, it would have been obvious from Sheridan’s teachings to have arrived at an embodiment of this present claim 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sheridan on the analysis based on the “Gearbox” with the teachings from Sheridan on the analysis being based on “an oil tank, cooler, heat exchanger or other accessory component”  The motivation to combine would have been that as per Sheridan, page 363, col. 1, last paragraph: “In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ReStackor, “Spring-Mass-Damper Motorcycle Suspension Tuning”, accessed via the WayBack Machine, archived in 2015, URL: www(dot)shimrestackor(dot)com/Physics/Spring_Mass_Damper/spring-mass-damper(dot)html – see ¶ 1: “Controlling oscillations in a spring-mass-damper system is a well studied problem appearing in a number engineering text books. The frequency and amplitude of suspension oscillations are determined by two fundamental parameters, tau and zeta. Those parameters are simple functions of mass, spring rate and damping.”
Hozic, “Mechanical loads on a turbofan engine structure at blade-off”, Master’s Thesis, 2009, Luleå University of Technology – see the abstract, see pages 3-7
Sengoz et al., “Development of a Generic Gas Turbine Engine Fan Blade-out Full-Fan Rig Model”, United States Federal Aviation Administration, August 2015, Report Number DOT/FAA/TC-14/43, see the Executive Summary, see page 12 ¶ 2: “The QR damp eigensolver with complex eigenvalue solutions was used in the ANSYS Rotordynamics module to generate data for the fan shaft Campbell diagram. Total mass and inertia of the blisk was modeled using mass elements with the rotary inertia option (rigid bladed disk). Bearings were modeled with COMBI214 2-D spring-damper bearing elements for which the first node was connected to the shaft and the second node was grounded (the grounded node displacements were constrained to zero in all degrees of freedom).” – and see figure 18
Yu et al., “Dynamic modeling and vibration characteristics analysis of the aero-engine dual-rotor system with Fan blade out”, 2018 – see the abstract, see figure 1 and see figures 3-4, see figures 5-6, see figure 7 – also see § 2.21, including ¶ 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147